Citation Nr: 0105286	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD), for the 
time period from June 14, 1993, to August 26, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1970.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which implemented an October 1997 
decision of the Board granting service connection for PTSD.  
In that rating action, the RO assigned a 30 percent rating 
for PTSD.  The veteran appealed that determination, seeking a 
higher evaluation for PTSD.  In July 1999, the Board issued a 
decision denying an initial evaluation in excess of 30 
percent for PTSD.  The veteran appealed that determination.  
In February 2000, the United States Court of Appeals for 
Veterans Claims (Court) issued an order vacating that part of 
the Board decision that denied an evaluation in excess of 30 
percent from June 1993 to August 1994, and remanded the 
matter to the Board.  The case has been returned to the Board 
following additional development of the record.  


FINDING OF FACT

During the period from June 14, 1993, to August 26, 1994, the 
veteran's PTSD was manifested by symptoms such as extreme 
anxiety, inability to tolerate criticism or get along with 
coworkers, rage outbursts, and depression, rendering him 
demonstrably unable to obtain or retain employment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
for the time period June 14, 1993, to August 26, 1994, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9411 (1996).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In his appeal to the Board, the veteran requested an initial 
evaluation in excess of 30 percent for PTSD, claiming that 
the condition was severe.  Although the Board denied the 
veteran's request in its now partially vacated July 1999 
decision, additional evidence obtained subsequent to the 
Court's Order provides a basis to conclude that the veteran 
was more disabled for the period of time at issue.  The Board 
notes that the Court Order vacated only that portion of the 
Board's decision that denied an evaluation in excess of 30 
percent for the time period between the VA examination in 
June 1993 and the VA examination in August 1994, as set forth 
in the Joint Motion to Remand submitted to the Court by the 
Secretary and the veteran.  The veteran currently contends 
that the 30 percent evaluation does not accurately reflect 
the severity of his disability during that time period.  The 
Board agrees.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities.  The schedule is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411. 38 C.F.R. §§ 4.130, Diagnostic 
Code 9411 (2000).  By regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, as defined in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  The Board notes that the veteran was rated under the 
earlier criteria at the inception of his claim.  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Nonetheless, since the Board finds that the 
veteran's PTSD warrants a 100 percent evaluation under the 
former criteria, and since the time period that is the 
subject of the claim currently before the Board ends prior to 
November 1996, a discussion concerning the application of the 
new criteria is unnecessary.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The veteran has received ongoing outpatient psychiatric 
treatment and medication through the VA.  He was afforded 
examinations by VA in June 1993 and August 1994.  On June 14, 
1993, two VA psychiatric evaluations were conducted.  During 
one examination, the veteran reported that, since the 1970's, 
he had experienced recurrent nightmares about someone chasing 
him.  He reported that he had worked since Vietnam but that 
in 1988 he shot and killed a man following a dispute.  The 
shooting was reportedly considered a justifiable homicide by 
the authorities and the veteran was treated for an adjustment 
disorder following the shooting.  He gave a history of 
substance abuse, but reported that he only drank beer, about 
four or five per day, presently.  

The mental status examination revealed that the veteran was 
calm, cooperative, and pleasant.  He demonstrated no signs of 
psychomotor retardation or agitation.  He was alert and fully 
oriented.  There was no concentration deficit.  His memory, 
speech, thought processes and reasoning were good.  He 
reported that his sleep habits were good with his current 
medication and he denied any significant disturbance of 
energy or motivation.  He reported that he spent his free 
time hunting and fishing with his son, refurbishing antique 
cars and playing piano.  The diagnosis was Axis I: anxiety 
disorder, not otherwise specified, alcohol abuse, 
unspecified, and mixed substance abuse, in remission (by 
history)...  Axis IV: unspecified, Axis V: Fair.  

During the second psychiatric evaluation conducted in that 
day, the veteran provided much the same picture as he did in 
the other examination but he also detailed his Vietnam war 
experiences.  The veteran reported that he had performed 
reconnaissance missions during the war and that he had 
recurrent memories of being shot at while behind enemy lines.  
He was particularly troubled by the memory of one of his 
officers who fell to his death from a moving helicopter after 
losing his grip.  The veteran explained that he had had 
nightmares of this incident since service.  He stated that he 
had problems with work upon returning home from Vietnam.  He 
explained that he was socially avoidant, extremely irritable, 
and hypervigilant.  He was paranoid and unable to tolerate 
criticism.  The examiner observed that the veteran was 
extremely emotionally unstable.  The veteran reported that 
his medication, BuSpar, was controlling his nightmares and 
helping him to sleep.  

On mental status examination, the veteran displayed 
difficulty concentrating.  He showed some non-specific 
problems with his long term and short term memory.  The 
examiner opined that the veteran was incapable of obtaining 
and sustaining employment.  The diagnosis was post-traumatic 
stress disorder and dysthymia.  The Axis V diagnosis showed 
that the veteran's Global Assessment of Functioning (GAF) 
score was 35 to 40 in the past year, 30 to 35 at the time of 
the examination.  Results of psychological testing conducted 
in June 1993 reportedly showed that the veteran was either 
presenting a plea for help or a false psychological claim.  

In October 1993, the examiner who had not rendered a 
diagnosis of PTSD in June 1993 issued an addendum report, 
indicating that in view of the reported experiences of the 
veteran as noted in the second examination, the veteran did 
in fact have PTSD.  

In August 1994, the veteran was again afforded two VA 
psychiatric examinations on the same day.  At one of the 
evaluations, he reported that his nightmares occurred three 
or four times per week.  He stated that he slept with a gun, 
that he trusted no one and that he had almost constant 
memories of Vietnam.  He reported flashbacks about twice a 
month during which he experienced the feeling of being back 
in Vietnam.  Objectively, he was tense and anxious but 
nonetheless cooperative and spontaneous.  Noted abnormalities 
included generally flattened affect and a very limited 
affective range.  His stated that his mood was depressed.  
The diagnosis was PTSD, chronic, and depressive disorder, not 
otherwise specified.  

During the other August 1994 examination, the veteran 
reported the same general symptoms.  He indicated that he was 
still taking BuSpar and that this medication helped him 
control his temper.  He explained that he hated working for 
anyone, hated the government, and hated authority.  The 
veteran stated that he sometimes drank up to twelve beers per 
day at present.  The mental status examination was 
essentially the same as the other examination conducted that 
same day.  His judgment was good and his memory was intact.  
He explained that he still spent his free time hunting and 
fishing.  He showed poor insight into his history of alcohol 
abuse, maladaptive behavior and inability to accept 
authority.  The diagnosis was Axis I: alcohol abuse, 
continuous, anxiety disorder not otherwise specified, PTSD, 
and mixed substance abuse in remission,... Axis IV: moderate 
(poor interpersonal relationships resulting in poor 
finances), Axis V: Fair.  

In September 2000, the Board requested an opinion from a VA 
psychiatrist (a VHA opinion) to assist in the evaluation of 
the veteran's level of PTSD symptomatology from June 1993 to 
August 1994.  The VHA opinion was sought in order to 
ascertain the likelihood of whether the veteran was severely 
disabled due to PTSD during the relevant time period.  In 
October 2000, the VA psychiatrist opined that, based on a 
review of the claims folder, the veteran was more likely than 
not functioning at a level consistent with a GAF score of 
between 30 and 40 from June 1993 to August 1994.  The doctor 
noted that both the examination reports as well as the 
supporting documentation were the basis of his opinion.  He 
specifically noted that the veteran had significant 
difficulty holding a job during that time period due to his 
inability to get along with others, including coworkers and 
bosses, his inability to tolerate criticism, his extreme 
irritability, anger and rage attacks.  

Prior to November 7, 1996, a condition such as PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 30 percent rating 
required definite or "moderately large" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  A 50 percent evaluation would be appropriate 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation required virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation was assignable under the foregoing rating 
criteria as long as the veteran met one of three listed 
criteria: total isolation, gross repudiation of reality, or 
unemployability. See 38 C.F.R. § 4.132, Diagnostic Code 9411;  
Johnson v. Brown, 7 Vet. App. 95, 96 (1994);  see also 38 
C.F.R. § 4.21.

Upon review of the pertinent evidence of record, as 
summarized, the Board finds that the requirements for 
assignment of a 100 percent schedular evaluation for PTSD 
have been met, under the rating criteria in effect prior to 
November 1996, for the period of time from June 14, 1993, 
until the examination on August 26, 1994.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996);  Johnson, 7 Vet. App. at 96; see also Karnas, 1 Vet. 
App. at 312-313.  Initially, the Board notes that both the 
1993 examination reports and the recent VHA opinion are 
consistent with the conclusion that the veteran's PTSD 
rendered him demonstrably unable to obtain or retain 
employment from June 1993 to August 1994.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996);  Johnson, 7 Vet. App. 
at 96.  
Further, the pertinent medical evidence indicates that the 
veteran's PTSD had been severe as reflected in low GAF 
scores.  Under the Diagnostic Criteria from DSM-IV, a score 
of 31 to 40 is appropriate where behavior is manifested by 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 47 
(1996) (emphasis added).  A score of 30 represents an even 
lower level of functioning, with behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Id.  The Board finds the GAF 
scores noted in June 1993 to be consistent with the veteran's 
limited functioning from June 1993 until August 1994 as 
reflected in the clinical findings and descriptions of his 
behavior and lifestyle as noted in the examination reports 
addressing that time period.  The findings dating from August 
1994 reflect a higher level of functioning.  However, the 
Board need not discuss that evidence as the issue currently 
before the Board has been limited by the Court to the time 
period from June 1993 to the examination dated in August 
1994.  

Overall, the veteran has demonstrated psychoneurotic 
symptomatology that includes aggressive behavior, extreme 
anxiety and a preference for isolation in the community from 
June 1993 to August 1994.  His severe problems with 
depression, concentration, and anger, and the resulting 
decreased ability to perform even the most basic activities 
of social and occupational functioning on a sustained basis, 
have been demonstrated during the aforementioned evaluations.  
This behavior is consistent with a GAF score of between 30 
and 40, the findings on mental status examinations in 1993, 
his description of his daily coping problems, and the VHA 
opinion rendered in October 2000.  The Board notes that both 
earlier examiners and the VHA psychiatrist were in agreement 
regarding the veteran's inability to work as a result of PTSD 
manifestations from the June 1993 examination to the August 
1994 examination.  The Board finds the evidence of inability 
to obtain or sustain gainful employment for the period of 
time from June 14, 1993, to August 26, 1994, to be 
uncontroverted.  

In conclusion, after a review of all the evidence of record, 
the Board concludes that the veteran's PTSD warranted a 100 
percent evaluation, under the regulations in effect prior to 
November 1996, for the time period from June 14, 1993, until 
August 26, 1994, and the appeal is granted.


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted for the time period June 14, 1993, to August 26, 
1994, subject to the provisions governing the award of 
monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

